IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00186-CR
                                No. 10-08-00187-CR

NICHOLAS RASHAUN ALEXANDER,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                         From the 54th District Court
                          McLennan County, Texas
                 Trial Court Nos. 2008-86-C2 and 2008-812-C2


                          MEMORANDUM OPINION


      Nicholas Rashaun Alexander pled guilty to evading arrest or detention using a

vehicle (10-08-00186-CR) and possession with the intent to deliver a controlled

substance (10-08-00187-CR). He appealed both convictions. He waived his right to

appeal both convictions. Further, the trial court signed a certification of defendant’s

right of appeal which indicates Alexander has no right to appeal either conviction.

      In a letter dated July 14, 2008, the Clerk of this Court notified Alexander that his

appeals were subject to dismissal because it appeared from the record that Alexander
waived his right to appeal and the certification of defendant’s right of appeal indicated

that he had no right of appeal either conviction. The Clerk also warned Alexander that

his appeals could be dismissed unless, within 21 days of the date of the letter, a

response was filed showing grounds for continuing the appeals. More than 21 days

have passed and Alexander has not filed a response.

        Accordingly, his appeals are dismissed. See TEX. R. APP. P. 44.3, 25.2(d).




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Dismissed
Opinion delivered and filed September 24, 2008
Do not publish
[CR25]




Alexander v. State                                                                   Page 2